United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-496
Issued: May 14, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 20, 20131 appellant filed a timely appeal of a July 2, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) terminating his compensation benefits.
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.

1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). OWCP’s merit decision
was issued on July 2, 2013; the 180-day computation begins on July 3, 2013. One hundred and eighty days from
July 3, 2013 was December 30, 2013. Since using December 31, 2013, the date the appeal was received by the
Clerk of the Board, would result in the loss of appeal rights, the date of the postmark is considered the date of filing.
The date of the U.S. Postal Service postmark is December 20, 2013, which renders the appeal timely filed. See 20
C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits effective November 18, 2012.
FACTUAL HISTORY
On July 18, 2001 appellant, then a 46-year-old mail handler, filed a traumatic injury
claim alleging a soft tissue injury to his left foot on June 14, 2001 when he crushed his foot
between a chair’s floor bar and foot rest. OWCP accepted his claim for aggravation of a plantar
fibroma on the left foot.
Dr. Frank L. Bonello, a Board-certified family practitioner, completed a report on
September 6, 2001. He stated that appellant had exhibited a lesion on the bottom of his foot
since 1993. Dr. Bonello diagnosed a plantar fibroma and stated that appellant’s symptoms would
not cease until the tissue was removed surgically. He stated that appellant preferred to keep the
painful nodule in order to maintain light duty. Dr. Bonello provided work restrictions of
minimal standing and walking. On May 18, 2002 he stated that he had no knowledge of the
onset of appellant’s foot problem. Dr. Bonello diagnosed a fibrous nodule in the plantar fascia of
the left foot and stated that it was located on the sole of the foot, and was injured every time
appellant stood or walked on it. He stated that the fibroma was permanent until it was removed.
Dr. Bonello noted that appellant did not want surgical removal and opined that appellant would
be on light work for the rest of his employment.
Appellant underwent a magnetic resonance imaging (MRI) scan on June 30, 2006. It
demonstrated a near complete interval resolution of the fibrotic-like mass. Dr. Bonello noted
that appellant had thickening in the area and that the lesion appeared to be receding by itself. He
supported work restrictions of minimal standing and walking.
Appellant filed a recurrence of disability claim on May 12, 2010 alleging that his lightduty position was eliminated due to the National Reassessment Process (NRP). In a letter dated
June 2, 2010, OWCP requested additional medical evidence in support of his claim for
continuing partial disability.
On June 16, 2010 Dr. Bonello noted appellant’s history of injury. Appellant reported
pain when he walked on his left foot and Dr. Bonello provided him with work restrictions for a
sedentary position. Dr. Bonello opined that appellant preferred to be disabled and would not
follow advice to seek the opinion of an orthopedic surgeon. He reiterated that appellant did not
want surgery. Dr. Bonello retired and could no longer treat appellant.
Appellant sought treatment from Dr. John R. Raines, a Board-certified internist, on
August 26, 2010. He listed a series of six foot injuries at the employing establishment beginning
in 1993 and continuing through June 14, 2001. Dr. Raines noted that appellant had performed
sedentary work with the restriction of one hour of walking daily. He diagnosed plantar fascial
fibromatosis as well as anemia of an undetermined origin. OWCP placed appellant on the
periodic rolls on November 9, 2010.

2

OWCP referred appellant for a second opinion evaluation with Dr. Stephen E. Barron, a
Board-certified orthopedic surgeon, who examined him on September 17, 2010. Dr. Barron
reviewed Dr. Bonello’s records and the August 1, 2000 MRI scan diagnosing a plantar fibroma.
He found that appellant walked without a limp with a full range of motion of his left ankle and
foot. Appellant had normal sensory and motor strength examination in both lower extremities.
He found that appellant’s left foot condition had resolved without any disability related to the
June 14, 2001 employment aggravation. Dr. Barron stated, “I cannot palpate a fibroma and he
has no objective findings on his examination.” He found that appellant had a resolved left foot
fibroma. Based on the June 30, 2006 MRI scan, appellant’s employment-related aggravation had
ceased by that date as there was resolution of the fibrotic-like mass involving the medical aspect
of the plantar aponeurosis. There were no objective findings supporting appellant’s subjective
complaints of left foot pain four days a week aggravated by standing in one place and more than
one hour of walking. Dr. Barron concluded that appellant did not need any further medical
treatment. He reviewed appellant’s date-of-injury position description and opined that appellant
was capable of performing those duties without limitations or restrictions.
Dr. Raines examined appellant on December 3, 2010 and found palpable thickening in
the plantar fascia medially, proximal to the first metatarsal head. He continued to provide work
restrictions. On March 8 and June 10, 2011 Dr. Raines noted that appellant reported foot pain
with standing and that he was not interested in a podiatry consultation. He completed a work
restriction evaluation on September 21, 2011 and opined that appellant could sit for eight hours a
day with a quarter of an hour each standing and walking. Dr. Raines advised that the restrictions
were permanent. In a narrative report of the same dated, he diagnosed plantar fascial
fibromatosis based on an August 1, 2000 MRI scan. Dr. Raines correlated this finding with a
palpable lump in the plantar fascia on the sole of the left foot. He noted that appellant had pain
with walking or standing more than 20 minutes a day. Dr. Raines indicated that appellant had
work injuries in December 1993, September 1995 and December 1997. He stated that appellant
was unable to walk more than 20 minutes a day and that this was a permanent disability. On
December 27, 2011 Dr. Raines examined appellant and found that the fibroma is still palpable in
his foot. He stated that appellant’s pain increased when he was on his feet more than 20 minutes.
In a note dated June 21, 2012, Dr. Raines stated that appellant complained of pain and swelling
on the soles of both feet. He did not find edema on examination but stated, “I still think I can
palpate a small fibroma in the plantar fascia.”
OWCP found that there was a conflict of medical opinion between Dr. Raines and
Dr. Barron regarding appellant’s ongoing condition and disability.
On July 30, 2012
Dr. Jonathan Biebl, a Board-certified orthopedic surgeon, performed an impartial medical
examination. He reviewed a history of six injuries to appellant’s left foot, including the June 14,
2001 incident in which he caught his foot between a steel chair and footrest. Appellant informed
Dr. Biebl that he did not feel that this injury was significant. On physical examination, Dr. Biebl
found that appellant’s routine walking pattern was normal. He found no real local palpatory
tenderness with good pulses. Dr. Biebl noted that appellant demonstrated tenderness at the third
metatarsal head and that there was a small area of fibromatous change in the medial border of his
plantar fascia. He determined that appellant had no residuals of his June 14, 2001 employment
injury. Dr. Biebl stated that appellant’s temporary aggravation ceased on July 31, 2001. He
stated, “Objectively, other than his metatarsal pain, there is very little objective evidence of

3

injury to his foot at any level.” Dr. Biebl found that appellant had no residuals from the June 14,
2001 employment injury.
OWCP asked Dr. Biebl to provide additional reasoning for his determination that
appellant’s temporary aggravation of his left foot plantar fibroma ceased on July 31, 2001.
Dr. Biebl responded on September 21, 2012 and stated that he based his conclusion on
Dr. Bonello’s notes which found that appellant’s left foot condition improved spontaneously.
In a letter dated October 10, 2012, OWCP proposed to termination appellant’s
compensation and medical benefits. It allowed him 30 days for a response. On October 15,
2012 Dr. Raines stated that appellant currently had a palpable swelling in the plantar fascia of his
left foot. He diagnosed plantar fascia fibromatosis due to repeated work injuries. Dr. Raines
stated that the condition had not resolved. In a note dated November 2, 2012, he repeated his
findings and conclusions. Appellant underwent an MRI scan on October 29, 2012 which
demonstrated a focal area of fusiform thickening of the plantar aponeurosis in keeping with a
plantar fibroma.
By decision dated November 20, 2012, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective November 18, 2012. It found that the weight of the
medical evidence was represented by Dr. Biebl, the impartial medical referee.
Appellant requested an oral hearing before an OWCP hearing representative on
December 17, 2012. He submitted a statement alleging that between 1993 and 1999 he had four
injuries to his left foot. Appellant sustained an injury on April 21, 2000 which resulted in limited
standing restrictions. He testified at the oral hearing on April 18, 2013, noting that his current
condition began after his ankle sprain in 2000. Appellant alleged that the plantar fibroma
appeared after his ankle sprain. He alleged that his plantar fibroma was not a preexisting
condition, but an employment-related condition caused by his prior employment injuries to his
left heel and ankle. Appellant noted that the April 21, 2000 claim was accepted by OWCP as an
employment-related ankle sprain.
By decision dated July 2, 2013, the hearing representative affirmed the termination of
appellant’s compensation and medical benefits. She found that Dr. Biebl’s reports were entitled
to the special weight of medical opinion and established that appellant had no continuing
residuals or restrictions as a result of his June 14, 2001 employment injury.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.3 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.4 Furthermore, the right to medical benefits for an
3

Mohamed Yunis, 42 ECAB 325, 334 (1991).

4

Id.

4

accepted condition is not limited to the period of entitlement for disability.5 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which require further medical treatment.6
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.7 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.8 In situations where there are opposing medical
reports of virtually equal weight and rationale, and the case is referred to an impartial medical
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based on a proper factual background, must be given special weight.9
ANALYSIS
Appellant filed a traumatic injury claim alleging that on June 14, 2001 he crushed his foot
between a chair’s floor bar and footrest. OWCP accepted his claim for aggravation of plantar
fibroma on the left foot. The medical evidence establishes that appellant had complaints of
plantar fibroma prior to this claim and it was accepted for an aggravation of the underlying
condition.
Dr. Raines, appellant’s physician, supported ongoing medical residuals and disability for
work, specifically limiting appellant’s standing due to the accepted condition. OWCP referred
appellant for a second opinion examination to Dr. Barron, who found that appellant had no
medical residuals and no disability due to the aggravation of plantar fibroma. Due to the
disagreement between appellant’s physician and OWCP’s referral physician, it properly found a
conflict of medical opinion evidence and referred appellant to Dr. Biebl for an impartial medical
examination pursuant to 5 U.S.C. § 8123(a).
Dr. Biebl provided a detailed history of injury and reviewed the medical records. He
performed a physical examination and found that appellant’s routine walking pattern was
normal. Dr. Biebl noted that appellant demonstrated tenderness at the third metatarsal head and
that there was a small area of fibromatous change in the medial border of his plantar fascia. He
opined that appellant had no residuals of his June 14, 2001 employment injury. Dr. Biebl stated
that he believed that appellant’s temporary aggravation ceased on July 31, 2001. He stated,
“Objectively, other than his metatarsal pain, there is very little objective evidence of injury to his
5

Furman G. Peake, 41 ECAB 361, 364 (1990).

6

Id.

7

5 U.S.C. §§ 8101-8193, 8123; B.C., 58 ECAB 111 (2006); M.S., 58 ECAB 328 (2007).

8

R.C., 58 ECAB 238 (2006).

9

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

5

foot at any level.” Dr. Biebl found that appellant had no residuals from the June 14, 2001
employment injury. In his supplemental report, he stated that he relied on Dr. Bonello’s notes in
reaching the conclusions that the aggravation of appellant’s plantar fibroma was temporary and
ceased by July 31, 2001.
Dr. Biebl based his report on a proper history of injury and provided physical findings in
support of his conclusion that the aggravation of appellant’s plantar fibroma was temporary and
had ceased by July 31, 2001. He agreed that the plantar fibroma had not completely disappeared,
but asserted that the employment-related aggravation had ceased as appellant had returned to his
baseline status by July 31, 2001 which was aggravated on other occasions by appellant’s
additional activities. The Board finds that Dr. Biebl’s report is entitled to the special weight of
the medical evidence accorded an impartial medical specialist and established that appellant’s
aggravation of his underlying condition had ceased with no residuals or disability due to the
June 14, 2001 employment injury.
Following Dr. Biebl’s reports, Dr. Raines continued to support the existence of a plantar
fibroma and continued to support appellant’s disability and residuals as a result of this condition.
He did not address the specific factual situation in this case, whether the aggravation of
appellant’s plantar fibroma by his 2001 employment injury continued or whether as found by
Dr. Biebl this was a temporary aggravation which ended resulting in any ongoing disability or
residuals as a result of the underlying condition rather than the aggravation. Furthermore, as
Dr. Raines was on one side of the conflict that Dr. Biebl resolved, the additional report from
Dr. Raines is insufficient to overcome the special weight accorded Dr. Biebl’s report as the
impartial medical specialist or to create a new conflict.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits effective November 18, 2012.

10

Dorothy Sidwell, 41 ECAB 857, 874 (1990).

6

ORDER
IT IS HEREBY ORDERED THAT the July 2, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 14, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

